Citation Nr: 1108879	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-14 645	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from October 1953 to September 1955.

This appeal to the Board of Veterans Appeals (Board) arises from a July 2008 rating action that denied service connection for bilateral hearing loss.

In January 2011, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant when further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all notice and development action needed to render a fair decision on the claim on appeal has not been accomplished.

The Veteran contends that he suffers from bilateral hearing loss as a result of acoustic trauma during the course of his military duties as a combat engineer.  He asserts that he was in close proximity to dynamite, bomb, and grenade explosions and rifle, machine gun, and artillery fire without ear protection.  He states that he first noticed hearing problems a few years after service discharge.  He and his wife gave testimony to that effect at the January 2011 Board hearing.

The veteran's DD Form 214 discloses that his military occupational specialty was as a light vehicle driver for an engineering battalion.

A review of the sole available service medical record, a 1955 separation examination report, discloses that the veteran's bilateral hearing was 15/15 for both the spoken and whispered voice.

On August 2007 VA outpatient audiological evaluation, the Veteran gave a 40-year history of progressive bilateral hearing loss.  He denied a history of tinnitus.  He gave a history of noise exposure in military service from gunfire and explosives during the course of his duties as a combat engineer, and post service occupational noise exposure in construction and trucking.  After examination, the assessment was bilateral sensorineural hearing loss.

After October 2007 VA outpatient audiological examination, the diagnosis was bilateral sensorineural hearing loss with mixed conductive element in the left ear, and inactive Meniere's disease.

On March 2009 VA audiological examination by C. V., Au.D., the Veteran gave a history of exposure to noise from machine gun and rifle fire and demolitions during his 2 years of military service as a combat engineer.  He reported a history of hearing loss in service following rifle fire.  Post-service occupational noise exposure included working for 40 years as a truck driver.  After examination, the diagnosis was bilateral sensorineural hearing loss.  The examiner stated that, because of the veteran's extensive post-service occupational noise exposure, as well as the lack of an audiogram at the time of separation from military service, she could not resolve the question of whether it was as likely as not that his current hearing loss was related to his military noise exposure without resort to mere speculation.     

On December 2010 audiological examination, S. W., Au.D., diagnosed bilateral sensorineural hearing loss, and opined that it was at least as likely as not caused by or a result of the veteran's military service.

If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2009).  The failure of an examiner to respond to a question posed for adjudication purposes is characterized as "non-evidence," including the use of equivocal language such as "may or may not."  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Sklar v. Brown, 5 Vet. App. 140 (1993); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  An examiner's conclusion that a diagnosis or etiology is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, the examiner must explain the basis for such an opinion, or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).    

Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

Although in March 2009 the RO afforded the Veteran a VA audiological examination, C. V., Au.D., failed to furnish the requested medical opinion.  Under the circumstances, the Board finds that this case must thus be remanded to the RO to obtain a new VA audiological examination by an examiner other than C. V., Au.D., to resolve the issue on appeal.

The appellant is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the appellant fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.    
 
At the January 2011 Board hearing, the Veteran testified that he was receiving disability benefits from the Social Security Administration (SSA).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 (1992).  In this case, the Board finds that due process of law requires the RO to obtain a copy of the SSA decision awarding the appellant disability benefits, together with all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  The Board points out that, under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1). 

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain from the SSA a copy of the decision awarding the appellant disability benefits, together with all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims folder.  

2.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After any such abovementioned records have been received, the RO should arrange for the appellant to undergo a VA audiological examination by an examiner other than C. V., Au.D., to determine the relationship, if any, between his reported inservice acoustic trauma and his current bilateral hearing loss.  The entire claims folder must be made available to the examiner, and the examination report should include discussion of the appellant's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examiner should specifically review the evidence in the claims folder, including the available service and post-service records, and render opinions for the record as to whether, on the basis of the available evidence, it is at least as likely as not (i.e., there is at least a 50% probability), or it is not at least as likely as not (i.e., there is less than a 50% probability) that any currently-diagnosed bilateral hearing loss (a) had its onset during military service as a result of acoustic trauma therein, or (b) is directly related to any symptoms that the appellant identifies as having had during service that might not be reflected in the service medical records.

In reaching his opinions, the examiner should review and address the 2007 and 2009 VA audiological reports, and the 2010 private audiological report; provide a detailed discussion of the appellant's documented medical history and assertions; furnish the medical opinions in the manner requested by the Board; and set forth the complete rationale for the conclusions and opinions reached in a printed (typewritten) report.  

4.  If the appellant fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the appellant fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
7.  If the benefit sought on appeal remains denied, the RO must furnish the appellant and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

